Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the Review Panel of the State Disciplinary Board recommending that respondent Andrei Gromyko Howze be disbarred for his violations of Standard 67 and Rule 9.4 of Bar Rule 4-102 (d) of the Georgia Rules of Professional Conduct. Subsequent to the State Bar’s filing of a Formal Complaint, Howze filed an answer, but failed to specifically address the issues raised in the Formal Complaint and the State Bar moved for summary judgment. On March 9, 2004, the special master granted the State Bar’s motion for summary judgment and filed a report and recommendation finding that Howze violated Standard 67 and Rule 9.4, and recommending disbarment. Although Howze filed a Request for Review and a Request for Oral Argument, no exceptions to the special master’s report were filed and the Review Panel, after denying Howze’s request for oral argument, filed its report. Neither the State Bar nor Howze has timely filed exceptions to the Review Panel’s report; accordingly, this matter is ripe for this Court’s disposition.
We have reviewed the record and find that on September 11, 2000, Howze, who also was admitted to the practice of law in Nebraska, acknowledged receipt of a summons and formal charges filed by the Committee on Inquiry of the Second Disciplinary District of the State of Nebraska and the Nebraska State Bar Association; that he filed an answer admitting each allegation of the formal charges; that the Supreme Court of Nebraska found that Howze failed to properly maintain his trust account, failed to provide an accounting of client funds, and failed to promptly remit client funds; and that on October 20, 2000, the Supreme Court of Nebraska issued an opinion disbarring Howze from the practice of law in the State of Nebraska. Nebraska State Bar Assn. v. Howze, 618 NW2d 663 (Neb. 2000). We further find that Howze’s conduct in Nebraska, had it been committed in Georgia, would have constituted violations of Standards 4, 61, 63, and 65 (A) of Georgia Bar Rule 4-102 (d). A violation of any of these standards is punishable by disbarment. Based on these findings, we conclude that under Standard 67 and Rule 9.4 of Bar Rule 4-102 (d), Howze’s disbarment in the State of Nebraska is grounds for disbarment in the State of Georgia. Accordingly, Andrei Gromyko Howze hereby is disbarred from the practice of law in the State of Georgia. He is reminded of his duties under Bar Rule 4-219 (c).

Disbarred.


All the Justices concur.

*800Decided November 22, 2004
Reconsideration denied December 9, 2004.
William P. Smith III, General Counsel State Bar, Kellyn O. McGee, Assistant General Counsel State Bar, for State Bar of Georgia.